Citation Nr: 0029211	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-09 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an effective date earlier than October 2, 
1997, for an award of a compensable rating for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.  He had subsequent Reserve and National Guard 
service.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in November 1998, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal was docketed at the Board in 1999.  A hearing was 
held before a hearing officer at the RO in July 1999.  

In a submission from the veteran which was received at the RO 
in February 2000 and thereafter forwarded to the Board, he 
asserted entitlement to service connection for diabetes based 
on exposure to Agent Orange.  Such claim is, therefore, 
referred to the RO for appropriate action.

FINDING OF FACT

Tinnitus of persistent severity was initially demonstrated in 
September 1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 2, 
1997, for an award of a compensable rating for tinnitus have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. § 3.400 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The Board finds that with respect to the veteran's claim of 
entitlement to an effective date earlier than October 2, 
1997, for an award of a compensable rating for tinnitus, all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Service connection is in effect for tinnitus, for which the 
RO has assigned a 10 percent rating, effective October 2, 
1997, under Diagnostic Code 6260 of the VA Schedule for 
Rating Disabilities.  38 C.F.R. Part 4 (1999).  Pursuant to 
Diagnostic Code 6260, a 10 percent rating is warranted for 
tinnitus of persistent severity.

The veteran asserts that, while his present 10 percent rating 
for tinnitus is based on tinnitus of constant severity of 
which he complained on VA examination in September 1998, his 
tinnitus was equally problematic on the occasion of his 
examination by VA on February 26, 1992, the present effective 
date for his award of service connection for tinnitus.  
Therefore, he feels he is entitled to a 10 percent rating for 
tinnitus effective from February 26, 1992.  In this regard, 
the narrative of a rating decision entered in January 1999 
indicates that the report pertaining to the veteran's 
examination by VA on February 26, 1992 (the presently 
assigned effective date for the veteran's award of service 
connection for tinnitus), which reflects the veteran's then 
advanced assertion of having experienced "ringing" in his 
ears since before his discharge from service, comprised an 
"inferred" claim for service connection for tinnitus.  In a 
submission received from the veteran on October 2, 1997, he 
indicated that he had had "ring[ing]" in his ears since 
service.  Based on the veteran's assertion of experiencing 
"[c]onstant" tinnitus when he was pertinently examined by VA 
in September 1998, a 10 percent rating for tinnitus, 
effective October 2, 1997, was established in a rating 
decision entered in November 1998.

In considering the veteran's claim of entitlement to an 
effective date earlier than October 2, 1997, for an award of 
a compensable rating for tinnitus, the Board would observe 
that, as a general principle, the effective date of an award 
of compensation based on an original claim will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  As to a subsequent claim for an increased 
disability evaluation (i.e., a "reopened" claim), the 
effective date for an award of increased compensation shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date, 
otherwise date of receipt of claim.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(2).  However, engaging in an analysis of 
whether the veteran's October 2, 1997, submission should best 
be characterized as an "original" or "reopened" claim is 
wholly immaterial to the outcome of this aspect of the appeal 
owing to the following salient consideration: The requisite 
tinnitus of persistent severity necessary for the assignment 
of a related 10 percent rating was not initially shown until 
the occasion of the veteran's VA examination in September 
1998.  Thus, the date of such examination (as opposed to 
October 2, 1997, the date of receipt of the veteran's above-
cited submission) may have comprised the proper effective 
date for the 10 percent evaluation assigned for tinnitus in 
the November 1998 rating decision.  See Harper v. Brown, 10 
Vet. App. 125 (1997).  In any event, however, in the absence 
of evidence demonstrating tinnitus of such requisite severity 
(as to warrant a 10 percent rating) prior to October 2, 1997, 
the Board is readily persuaded that the evidence is against 
entitlement to an effective date earlier than October 2, 
1997, for the assignment of a 10 percent rating for tinnitus.  
Accordingly, entitlement to an effective date earlier than 
October 2, 1997, for an award of a compensable rating for 
tinnitus is not established.  38 U.S.C.A. §§ 5107, 5110; 
38 C.F.R. § 3.400.  


ORDER

Entitlement to an effective date earlier than October 2, 
1997, for an award of a compensable rating for tinnitus is 
denied.




REMAND

The veteran asserts that he presently has hearing loss 
involving each ear which is traceable to his period of 
service.  Specifically, he avers that he was exposed to 
acoustic trauma in service while he was operating heavy 
equipment which had no mufflers.  He also alludes to 
inservice exposure to weapons firing-related acoustic trauma.  
In this regard, an audiogram administered the veteran in 
conjunction with his February 1969 service entrance 
examination revealed decibel deficits of 20 or less at all 
frequencies tested relative to either ear, except for a 45 
decibel deficit in the left ear at 4000 Hertz.  Defective 
hearing in the left ear is noted on the examination report.  
An audiogram administered the veteran in conjunction with his 
September 1970 service separation examination revealed 
decibel deficits of 20 or less at all frequencies tested 
relative to either ear.  Several years later, an audiogram 
administered the veteran in conjunction with an April 1974 
National Guard examination revealed decibel deficits of 15 or 
less at all frequencies tested relative to either ear.  More 
recently, when he was pertinently examined by VA in September 
1998, the veteran alluded to experiencing acoustic trauma in 
service owing to activities to include operating heavy 
equipment.  An audiogram administered in conjunction with the 
examination revealed decibel deficits of 40 or higher at 
several frequencies with respect to each ear.  The pertinent 
diagnosis was bilateral sensorineural hearing loss involving 
each ear.  

The Board is of the opinion that in order to fulfill the duty 
to assist the veteran pursuant to 38 U.S.C.A. § 5107(a), 
further examination of the veteran should be conducted.  
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should appropriately contact 
the veteran and request the name, address 
and dates of treatment of all treatment 
providers who treated him for hearing 
loss from September 1998 to the present.  
After obtaining any necessary 
authorizations, the RO should request 
copies of the records from the identified 
treatment providers.

2.  The RO should schedule the veteran 
for VA audiometric examination in order 
to determine the etiology of any current 
hearing loss.  The veteran's complaints 
should be recorded in full.  The claims 
folder must be made available to the 
examiner for use in the study of the 
veteran's case.  Following examination of 
the veteran and study of the veteran's 
claims folder, the examiner should offer 
an opinion as to the medical probability 
that any current hearing loss is related 
to the veteran's active duty.  Any 
special diagnostic studies deemed 
necessary should be performed.  The 
rationale for all opinions expressed 
should be fully explained.

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
the examination is in compliance with the 
Board's examination instructions.  Any 
necessary corrective action should be 
undertaken.

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.

5.  If the benefit sought on appeal is 
not granted, both he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on any matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).   In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

